Exhibit 10.8
AMENDMENT #8 TO LEASE
1. Parties.
     This Amendment, dated as of January 19, 2010, is between 400 Minuteman LLC
(successor to 400 River Limited Partnership) (“Landlord”) and NaviSite, Inc.
(“Tenant”).
2. Recitals.
     2.1. Landlord’s predecessor in interest, 400 Minuteman Limited Partnership,
and Tenant entered into a Lease, dated as of May 14, 1999, for premises known as
400 Minuteman Road in Andover, Massachusetts (as now or hereafter amended or
extended, the “Lease”). Unless otherwise defined, terms used in this Amendment
have the same meanings as those used in the Lease.
     2.2 (a) Pursuant to Section 24.17A of the Lease, Tenant initially deposited
$2,500,000 for Landlord’s benefit as security for Tenant’s obligations under the
Lease pursuant to a Pledge and Assignment dated December 15, 2005 among U.S.
Bank National Association, Landlord and Tenant (the “Pledge Agreement”). The
funds held under the Pledge Agreement together with any interest earned thereon
are called the “Additional Security.”
          (b) Pursuant to Amendment #4 to Lease, dated as of April 6, 2006, at
Tenant’s request Landlord returned $750,000 of the Additional Security, thus
reducing the Additional Security to $1,750,000 plus accrued interest.
          (c) Tenant has requested that Landlord return the balance of the
Additional Security, including any accrued interest, in return for the Letter of
Credit, which is a $500,000 letter of credit naming Landlord as beneficiary that
complies with Section 24.19 of the Lease (the terms of which are set forth in
Schedule 1 to Amendment #4 to Lease) or that is otherwise acceptable to Landlord
in its sole discretion.
          (d) To accomplish this and other matters, for good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
parties agree and the Lease is amended as follows as of the date of this
Amendment, notwithstanding anything to the contrary:

3.   Amendments.

     3.1 If Tenant delivers the original of the Letter of Credit to Landlord on
or before January 31, 2010: (a) Landlord will promptly deliver a written or
electronic instruction to U.S. National Bank Association instructing it to
return the Additional Security (including all accrued interest) to Tenant by
wire transfer to an account specified by Tenant; (b) the parties will execute
documents reasonably satisfactory to Landlord and U.S. National Bank Association
to terminate the Pledge Agreement; (c) Tenant will promptly pay all costs owed
to U.S. National Bank Association in connection with the Pledge Agreement,
including without limitation any costs resulting from the return of funds and
termination; (d) Section 24.17A of the Lease, which describes the Additional
Security, and all references to the Additional Security, will be deemed deleted
from the Lease; and (e) the terms of Section 24.19 of the Lease will continue to
be



 



--------------------------------------------------------------------------------



 



incorporated into the Lease despite the deletion of Section 24.17A, and those
terms will apply to the Letter of Credit and all replacements.
4. No Other Changes.
     The Lease is in full force and effect, and except as set forth above the
Lease remains unchanged.
     IN WITNESS WHEREOF, intending to be legally bound, the parties have
executed this Amendment under seal as of the date first set forth above.

                              NAVISITE, INC.       400 MINUTEMAN LLC
 
                            By:   /s/ Jim Pluntze       By:   Minuteman Master
LLC, Sole Member
 
 
 
Name: Jim Pluntze                             Title: CFO           By:   150
Minuteman Limited Partnership,     Authorized Signature               Managing
Member
 
                                                By:   Niuna-150 Minuteman, Inc.,
                        General Partner
 
                           
 
                      By:   /s/ Martin Spagat
 
                           
 
                          Name: Martin Spagat
 
                          Title: Vice President
 
                          Authorized Signature

2